          CASE 0:20-cv-01298-JRT-ECW Doc. 5 Filed 12/02/20 Page 1 of 1



                             UNITED STATES DISTRICT COURT

                                 DISTRICT OF MINNESOTA


 GIDEON C. ARRIGNTON, II,
                                                              Civil No. 20-1298 (JRT/ECW)
                Plaintiff,

 v.                                                              ORDER

 MERCY HOSPITAL,

                Defendant.



        Gideon C. Arrington, II, c/o Geraldine E Scott, 221 North 44th Street, Apt.
        2, Belleville, IL 62226, pro se plaintiff.

        Based upon the Findings of Fact, Conclusions of Law, and Recommendation by

United States Magistrate Judge Elizabeth Cowan Wright dated September 24, 2020, all

the files and records, and no objections having been filed to said Report and

Recommendation,

        IT IS HEREBY ORDERED that this action is DISMISSED WITHOUT PREJUDICE

under Federal Rule of Civil Procedure 41(b) for failure to prosecute.

      LET JUDGMENT BE ENTERED ACCORDINGLY.

Date: December 2, 2020
at Minneapolis, Minnesota                                s/John R. Tunheim
                                                         JOHN R. TUNHEIM
                                                         Chief Judge
                                                         United States District Court
